DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, second to last line: “causing” should be changed to --cause--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “causing the robot to step over at least a portion of the braille blocks...”.  The disclosure does not discuss a legged robot capable of stepping, and therefore it is not clear that “step over” is what applicant intends to claim.  Should “step over” be changed to --cross over--?  The term “step over” appears throughout the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JP 2019-46464). 
Hayashi teaches:
Re claim 1.  A driving method for a robot (Figure 8; and paragraph [0250]) including a detection sensor, the method comprising: 
setting a route based on a map available to the robot (route information determined based on the map information, paragraph [0167]; travelable route information, paragraph [0250]);  
5causing the robot to move along a path according to the route (automatically travel according to the received travelable route information, paragraph [0250]); 
identifying, using data from the detection sensor, braille blocks for a visually impaired person as being located relative to the path while the robot is moving along the path (the robot has a distance measuring unit, paragraph [0250]; distance measuring unit measures the distance to stationary objects and the walking surface, paragraph [0245]; identifying a stationary object as a Braille block, paragraph [0022]); and 
causing the robot to move along the path according to the braille blocks (robot automatically travels according to the received travelable route information, paragraph [0250]; update guidance information based on positions of Braille blocks, paragraphs [0211-0212]), 
10wherein the robot moves at a distance from the braille blocks (Figure 8: the robot inherently is at a some distance from the Braille blocks, whether is it traveling overtop of the Braille blocks, or at a greater distance from the Braille blocks.).

Re claim 2.  Wherein the detection sensor includes a light detection and ranging (LiDAR) sensor (paragraph [0245]).

Re claim 14.  Further comprising: recognizing a pattern of the braille blocks based on data from the detection sensor and updating the map based on the recognizing (paragraphs [0211-0212]).

Re claim 16.  Further comprising: recognizing a pattern of the braille blocks using the detection sensor; and 20determining a current position of the robot based on the recognized pattern (paragraphs [0022 and 0211-0212]).

Re claim 20.  A robot (Figure 8; and paragraph [0250]), comprising: 
a memory comprising map data (paragraph [0006]); 
a detection sensor (paragraph [0250]); and 
a controller (inherent part of a robot - a controller is necessary to control a robot) configured to:  
25identify a route based on the map data (route information determined based on the map information, paragraph [0167]; travelable route information, paragraph [0250]); 
cause the robot to move along a path according to the route (automatically travel according to the received travelable route information, paragraph [0250]); 
identify, using data from the detection sensor, braille blocks for a visually impaired person as being located relative to the route while the robot is moving along the path (the robot has a distance measuring unit, paragraph [0250]; distance measuring unit measures the distance to stationary objects and the walking surface, paragraph [0245]; identifying a stationary object as a Braille block, paragraph [0022]); and  Attorney Docket No. 3130-3116 35 
causing the robot to move along the path according to the braille blocks (robot automatically travels according to the received travelable route information, paragraph [0250]; update guidance information based on positions of Braille blocks, paragraphs [0211-0212]), 
wherein the robot moves at a distance from the braille blocks (Figure 8: the robot inherently is at a some distance from the Braille blocks, whether is it traveling overtop of the Braille blocks, or at a greater distance from the Braille blocks.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2019-46464) as applied to claim 14 above, and further in view of Yoshida (“Autonomous Mobile Robot Navigation Using Braille Blocks in Outdoor Environment”).
The teachings of Hayashi have been discussed above.  Hayashi fails to specifically teach: (re claim 15) further comprising: detecting a boundary between adjacent blocks from among the plurality of the braille blocks using the detection sensor; determining a number of the braille blocks using the detected boundary; determining a driving distance of the robot using the number of the braille blocks; 15and correcting data about the map using the driving distance.
Yoshida teaches, at section 3, the length of a path can be measured by counting the number of Braille blocks.
In view of Yoshida’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hayashi, (re claim 15) further comprising: detecting a boundary between adjacent blocks from among the plurality of the braille blocks using the detection sensor; determining a number of the braille blocks using the detected boundary; determining a .  

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664